Citation Nr: 1437186	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-50 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a June 2014 Board hearing held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's sinusitis disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The evidence shows that the Veteran's neck disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinusitis disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  May 2008, April 2011, and February 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran testified at his June 2014 Board hearing that he was not in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  With respect to the neck and back claims, the May 2012 VA examinations, coupled with the September 2012 addendum opinions, are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)  The examinations are adequate because the relevant questions were sufficiently addressed so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  No VA examination was conducted with respect to the Veteran's claim for service connection for sinusitis as no question of medical fact was presented for resolution.  See 38 C.F.R. § 3.159(c).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and/or severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The Board notes that generally, "[i]n order to qualify for VA benefits, a claimant
  . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico  v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 'Reserve' means a member of a reserve component of one of the Armed Forces.  38 U.S.C.A. § 101(26). 

When a claim is based on a period of ACDUTRA, in order to establish entitlement to benefits, there must be some evidence that the disability for which service connection is being sought was "'incurred or aggravated' during the relevant period of service."  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (quoting 38 U.S.C.A. § 101(24)(B); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); and McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70   ("if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

The Board notes that veterans who serve on regular active duty are entitled to several presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-to assist them in substantiating their service connection claims.  38 U.S.C.A. §§ 1111, 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).  However, where a claim is based on a period of ACDUTRA, the claimant "can never be entitled to the presumption of service connection" because "[b]y definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service." Smith, 24 Vet. App. at 47.  "By contrast, for a claimant whose claim is based on a period of ACDUTRA to establish entitlement to benefits, there must be some evidence that his or her condition was "incurred or aggravated" during the relevant period of service."  Id.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Sinusitis

The Veteran asserts entitlement to service connection for sinusitis.  However, he has not provided a consistent history of its presentation.  At times he describes its onset in active service in the 1970's, and at others as first presenting during his National Guard service.  He also offered that it started during service in the 1970's and was aggravated during his National Guard service.  Given these divergent reports, the Board does not accord the Veteran's reported history any probative weight, and will look to the documentary evidence.   

A September 1977 service record noted the Veteran's report of neck pain and headaches, assessed as "acute pharyngitis (strep)."  Two December 1978 records noted that the Veteran was treated for upper respiratory infection, with complaints of productive cough and malaise.  The October 1979 report of medical history completed by the Veteran specifically noted his denial of current or past sinusitis.  The October 1979 service separation examination did not reflect findings consistent with or a diagnosis of sinusitis.  

Post-service VA treatment records include a December 1995 computed tomography test (CT) of the head, suggesting acute sinusitis of the sphenoid sinus, and a February 1997 sinus X-ray that had normal clinical findings.  April 1998, January 2000, May 2000, and March 2008 records contain notations of a history of chronic sinusitis and chronic/allergic rhinitis, with successful treatment to include Flonase.   

After thorough review of the record, the Board finds that the evidence does not establish a nexus between the Veteran's post-service diagnoses of sinusitis and rhinitis, and his military service.  Although the Veteran testified that he was treated for sinusitis during active duty service, service treatment records reflect that his nasal and/or respiratory symptoms were attributed to either pharyngitis or an upper respiratory infection.  The evidence set out above, reflects the disability for which the Veteran seeks benefits started in the 1990's, many years after his active duty, and none suggest a connection with service in the National Guard.  

For these reasons, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability

The Veteran asserts that he has a neck disability stemming from a December 1978 incident during service in which he was hit by a car; in November 1994, he completed a VA Form 21-4176 in which he asserted that he was hit by a car while crossing the road in the Panama Canal Zone in the summer of 1978 and was treated by an Army physician in a first aid capacity.  While the Veteran's service treatment records document this accident occurred, no mention is made that the Veteran reported neck pain or other neck-related symptoms.  Further, a September 1977 service record noted the Veteran's report of periodic neck pain in conjunction with headaches, it was assessed as "acute pharyngitis (strep)."  The October 1979 report of medical history completed by the Veteran did not reflect complaints of neck symptoms, and the October 1979 service separation examination did not reflect abnormal neck clinical findings or a diagnosed neck disability.  

Post-service VA and private evidence reflects treatment for and diagnoses of a cervical spine disability beginning in May 2002, more than 20 years after service separation.  [Although the Veteran testified that he received chiropractic treatment in the 1980s, he indicated during his June 2014 Board hearing that those records were unavailable.]  A September 2004 private X-ray showed spondylotic changes from C5 to C7, and an April 2005 private X-ray showed focal spondylosis at C6-7.  At the May 2012 VA examination, the Veteran reported having been hit by a truck while working while stationed in the Panama Canal Zone, and experiencing chronic neck pain since that time.  The VA examiner, after conducting a physical examination, diagnosed chronic cervical spine degenerative disc disease with left neuropathy.

The evidence of record does not relate the Veteran's neck disability to his military service.  The May 2012 VA examiner concluded that the neck disability was less likely than not related to service on the basis that there was no ongoing treatment for cervical spine symptoms after the December 1978 accident, and that the Veteran's October 1979 service separation examination showed no abnormal clinical findings.  The examiner also found that the neck pain documented in an undated (most likely September 1977, based on nearby notations) service record could be attributed to an acute diagnosis of pharyngitis, having no relationship to the currently diagnosed neck disability.  It was more likely than not that the Veteran's cervical spine degenerative disc disease - documented beginning September 2004 when the Veteran sought treatment for complaints of neck pain - was related to the natural process of aging, and disc degeneration over the years.  

The evidence of record supports the VA examiner's opinion.  Although the Veteran has asserted ongoing neck pain since the December 1978 accident, the service separation examination and other service records dated after the incident in question do not reflect complaints of neck pain.  Similarly, although the Veteran testified that he received chiropractic treatment in the post-service period during the 1980s, it is beyond the medical training of either the Board or the Veteran to opine that the symptoms he experienced during that time were related to the December 1978 accident.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For these reasons, the Veteran's claim for service connection cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


Back Disability

The Veteran asserts that he has a back disability stemming from a December 1978 incident during service in which he was hit by a car; in November 1994, he completed a VA Form 21-4176 in which he asserted that he was hit by a car while crossing the road in the Panama Canal Zone in the summer of 1978 and was treated by an Army physician in a first aid capacity.  A December 1978 service record reflects that the Veteran reported right lower back pain after being struck by a car; it was assessed as contusion of the back muscles.  The October 1979 report of medical history completed by the Veteran specifically reflected his denial of recurrent back pain.  The October 1979 service separation examination did not reflect abnormal back clinical findings or a diagnosed low back disability.

[Although the Veteran testified that he received chiropractic treatment in the 1980s, he indicated during his June 2014 Board hearing that those records were unavailable.]  Post-service records include an October 1994 VA spine X-ray showing normal bone density, disc space, facet and sacroiliac joints, and soft tissues; the impression was no acute bony or disc space abnormalities.  A February 1995 VA Form 10-10M (Medical Certificate) noted the Veteran's complaint of painful lower back on and off for the last 7 years; physical examination showed tenderness of L3-L4 and spasm of paravertebral muscle, and inflammatory arthritis was diagnosed.  A July 1999 private opinion letter noted the Veteran's report of intermitted low back pain since a motor vehicle accident in approximately 1982; chronic lumbar strain was diagnosed.  VA treatment records dated beginning September 2001, show ongoing treatment for lumbar spine symptoms.  At the May 2012 VA examination, the Veteran reported having been hit by a truck while working while stationed in the Panama Canal Zone, and experiencing chronic lumbar pain since that time.  The VA examiner, after conducting a physical examination, diagnosed chronic lumbar spine sprain.

The evidence of record does not relate the Veteran's low back disability to his military service.  The May 2012 VA examiner concluded that the low back disability was less likely than not related to service on the basis that there was no ongoing treatment for lumbar spine symptoms after the December 1978 accident, and that the Veteran's October 1979 service separation examination showed no abnormal clinical findings.  The next documented evidence of a diagnosed lumbar spine disability is dated in 1995, when the Veteran was seen for a painful lower back and a diagnosis of inflammatory arthritis was given.  For these reasons, the examiner concluded that it was more likely than not that the Veteran's lumbar spine sprain was related to the natural process of aging and physical activity over the years, and less likely that it was related to the remote contusion injury occurring during military service.

The evidence of record supports the VA examiner's opinion.  Although the Veteran has asserted ongoing back pain since the December 1978 accident, the service separation examination and other service records dated after the incident in question do not reflect complaints of back pain.  Similarly, the October 1994 VA spine X-ray had all normal clinical findings.  Although the Veteran testified that he received chiropractic treatment in the post-service period during the 1980s, it is beyond the medical training of either the Board or the Veteran to opine that the symptoms he experienced during that time were related to the December 1978 accident.  See Barr, supra; see also Colvin, supra.  This is especially the case in light of the February 1995 Medical Certificate which noted the Veteran's own report that his intermittent back pain had begun in approximately 1988, several years after separation from active duty service; this contradicts his other statements that his pain had been ongoing since the December 1978 accident.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).   For these reasons, the Veteran's claim for service connection cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for sinusitis is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


